McCarthy, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 12, 2011, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Following an incident in which defendant fatally stabbed a man outside a bar, he was charged in an indictment with a number of crimes, including murder in the second degree. He pleaded guilty to manslaughter in the first degree in satisfaction of the indictment as well as an unrelated assault charge *1156arising from his attack upon a correction officer while he was in custody. Defendant was sentenced, in accordance with the plea agreement, to 20 years in prison, to be followed by five years of postrelease supervision. He now appeals.
Defendant contends that his sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has a lengthy criminal record starting from a very young age. He has exhibited violent propensities, as is evidenced by both the crime at issue and his attack upon the correction officer, but has not shown remorse for his actions. In view of this, as well as the fact that he received the sentence promised under the terms of the plea agreement, we find no extraordinary circumstances or any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Gillespie, 45 AD3d 974 [2007]; see also People v Sullivan, 37 AD3d 974, 975 [2007], lv denied 8 NY3d 991 [2007]).
Mercure, J.P., Rose, Lahtinen and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.